DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albertson (2019/0076995).

In reference to claim 1, Albertson discloses a reversible wrench, including: a main body (10) including a head (22) and a through hole (47) penetrating through the head (Figure 4), a driving member (13), rotatably disposed within the through hole, including an abutting portion (at 70 or 90, Figure 16) which is non-circular (Figure 16) and disposed within the through hole (Figure 8), a switch member (12) including a base portion (53) and a plurality of projections (56, 57, 58, 59) protruding from the base portion (Figure 10), the plurality of projections being disposed around the abutting portion (Figure 9), the switch member being rotatably switchable relative to the driving member between a first position in which the driving member is unidirectionally rotatable in a first rotation direction and a second position in which the driving member is unidirectionally rotatable in a second rotation direction reversed to the first rotation direction (Paragraphs 2, 5, 36, 37, 39, 40 and 41), a plurality of rolling members (63, 64, 65, 66, 67 and 68) being 

In reference to claim 2, Albertson discloses that any adjacent two of the plurality of projections (i.e. 54 and 59) are arranged with one of the rolling member (i.e. 68) located therebetween (Figure 31), at least one of the rolling members is in the first rotation direction, abuttable against one of adjacent two of the plurality of projections and, in the second rotation direction abuttable against the other of the adjacent two of the plurality of projections (Figures 8, 9, and 30-32). 

In reference to claim 3, Albertson shows that a maximum distance (see bold line and dotted line in the figure below) between each of the plurality of projections and one of the plurality of rolling members adjacent thereto is larger than a diametric dimension (i.e. diameter of 79 or 80 or 81) of each of the plurality of magnetic members (see figure below). 

[AltContent: textbox (Maximum distance between 
each projection is formed as the bold line and a Maximum distance between each projection and one of the plurality of rolling members is formed as the dotted line, both of which being larger than the diameter of the magnetic members (79-80).)]





[AltContent: ][AltContent: ]
    PNG
    media_image1.png
    606
    474
    media_image1.png
    Greyscale




In reference to claim 5, Albertson shows that the abutting portion includes at least one convex portion (i.e. formed at the corner portion between 91a and 86a, Figure 25) laterally protruding therefrom, and when the switch member is switched between the first position and the second position, at least one of the plurality of projections passes over one of the at least one convex portion (Figures 8, 9, 25 and 30-32). 

In reference to claim 6, Albertson shows that each of the plurality of rolling members (67) has a diametric dimension larger than that of each of the plurality of projections (see figure below).
[AltContent: textbox (Projection 
diameter)][AltContent: ][AltContent: textbox (Rolling member 
diameter)][AltContent: ]
    PNG
    media_image2.png
    321
    200
    media_image2.png
    Greyscale


 numbers of the plurality of projections (i.e. six, Figure 12) and the plurality of rolling members (i.e. six, Figure 31) are respectively equal to a number of sides (i.e. six) of the polygon (Figure 25), and when the switch member is switched between the first position and the second position, at least one of the plurality of projections passes over one of corners of the polygon (Figures 30-32). 

In reference to claim 8, Albertson shows that the driving member further includes a connecting portion (formed from 93a, 96a and 99a, Figure 24) extending axially (Figure 23), the connecting portion has a receiving groove (94) which is engageable with a retainer (37), the connecting portion is disposed through and beyond the base portion, and the base portion is restricted between the retainer and the abutting portion (Figures 8 and 9). 

In reference to claim 10, Albertson shows that the head includes a flange (32) which is disposed around the inner wall of the through hole, and the flange is abuttable against at least one of the switch member (12, Figure 9) and the driving member (13, Figure 8). 

In reference to claim 12, Albertson shows that the driving member is jammed in one of the first rotation direction and the second rotation direction by at least one of the plurality of rolling member (Paragraphs 41 and 53 and Figures 30-32). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Albertson (2019/0076995) in view of Horvath (2002/0148331) and/or Boyden (3243023). 

In reference to claim 9, Albertson discloses the claimed invention as previously mentioned above, but lacks, a gap is defined between the retainer and the base portion in an axial direction. However, Horvath teaches that it is old and well known in the art at the time the invention was made to provide a washer (244) positioned below or underneath of a snap ring (242, similar to the snap ring retainer 37, see Figure 8 of Albertson). Thus, when combined with Albertson, the retainer (37, see Figure 8 of Albertson) would have a washer positioned below said retainer and thus would provide a gap (formed from the thickness of the washer) defined between the retainer and the base portion (i.e. base portion 53 of Albertson) in an axial direction (see Figure 8 of Albertson). In addition, Boyden teaches that it is old and well known in the art at the time the invention was made to provide a gap (note; the definition of gap according to www.dictionary.com is defined as being; “a break” and the term “break” is defined as being; “to split or divide into parts…” thus the “break” or the “split” or the “parts” [i.e. 22, 

In reference to claim 13, Albertson discloses the claimed invention as previously mentioned above, and further discloses that any adjacent two of the plurality of projections are arranged with one of the rolling member located therebetween (Figure 31), at least one of the rolling members is in the first rotation direction abuttable against one of adjacent two of the plurality of projections and, in the second rotation direction, abuttable against the other of the adjacent two of the plurality of projections (Figures 31 and 32), shows a maximum distance between each of the plurality of projections and one of the plurality of rolling members adjacent thereto is larger than a diametric dimension of each of the plurality of magnetic members (see annotated figure previously shown on page 6 above), respective numbers of the magnetic members a break” and the term “break” is defined as being; “to split or divide into parts…” thus the “break” or the “split” or the “parts” [i.e. 25, 26, 27 and 28] or the space receiving said parts therein meet the definition of gap and thus the limitations of the claim, Figure 1) defined between flange (29) and abutting portion (38 or 34) in an axial direction (left-right direction in Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Albertson, with the known technique of providing a washer positioned between the flange and the abutting portion to provide a gap in an axial direction, as taught by Boyden, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having the desired spacing needed to eliminate distortion and other undesirable effects and thus providing a more efficient device operable over long periods of use.

Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over Albertson (2019/0076995) in view of Boyden (3243023). 
	
	
In reference to claim 11, Albertson discloses the claimed invention as previously mentioned above, but lacks, a gap is defined between the flange and the abutting portion in an axial direction. However, Boyden teaches that it is old and well known in the art at the time the invention was made to provide a gap (note; the definition of gap according to www.dictionary.com is defined as being; “a break” and the term “break” is defined as being; “to split or divide into parts…” thus the “break” or the “split” or the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu (8297152) discloses a ratchet wrench (10) having a retainer (34) that is spaced (thus providing a gap) from a base portion (55 or 56) of switch (50) by the thickness of element (60, Figure 2) extending therebetween (Figure 3). Douglass (8904907) shows that it is known in the art to provide larger openings which receive rollers (150, see Figures 7a-8). Albertson (6276239) also shows that it is known in the art to provide larger openings (26 or 127 Figures 7 and 19) which receive rollers (41 or 141) between adjacent projections (53/54 or 136/134, Figure 19). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723